        Case 2:16-md-02724-CMR Document 1014 Filed 05/31/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS
PRICING ANTITRUST LITIGATION                        MDL NO. 2724

                                                    16-MD-2724
THIS DOCUMENT RELATES TO:
ALL ACTIONS
                                                    HON. CYNTHIA M. RUFE


        JOINT PROPOSED AGENDA FOR JUNE 7, 2019 STATUS CONFERENCE


        Pursuant to Pretrial Order No. 64 (MDL Doc. No. 797), Liaison Counsel hereby submit

this proposed agenda of items to be brought before the Court at the status conference scheduled

for June 7, 2019, at 10:30 am:

   1.       States’ New Complaint, including its MDL Transfer

   2.       Discovery Schedule Status

   3.       Update on ESI Protocol


Dated: May 31, 2019                               Respectfully submitted:



/s/ Roberta D. Liebenberg                          /s/ Dianne M. Nast
Roberta D. Liebenberg                             Dianne M. Nast
FINE, KAPLAN AND BLACK, R.P.C.                    NASTLAW LLC
One South Broad Street, 23rd Floor                1101 Market Street, Suite 2801
Philadelphia, PA 19107                            Philadelphia, PA 19107
215-567-6565                                      215-923-9300
rliebenberg@finekaplan.com                        dnast@nastlaw.com

Liaison and Lead Counsel for the End-Payer Liaison and Lead Counsel for the Direct
Plaintiffs                                 Purchaser Plaintiffs

/s/ W. Joseph Nielsen                             /s/ Jan P. Levine
W. Joseph Nielsen                                 Jan P. Levine
Assistant Attorney General                        PEPPER HAMILTON LLP
      Case 2:16-md-02724-CMR Document 1014 Filed 05/31/19 Page 2 of 2



55 Elm Street                                      3000 Two Logan Square
P.O. Box 120                                       Eighteenth & Arch Streets
Hartford, CT 06141-0120                            Philadelphia, PA 19103-2799
Tel: (860)808-5040                                 Tel: (215) 981-4000
Fax: (860)808-5033                                 Fax: (215) 981-4750
Joseph.Nielsen@ct.gov                              levinej@pepperlaw.com

Liaison Counsel for the States                     /s/ Sheron Korpus
                                                   Sheron Korpus
/s/ William J. Blechman                            KASOWITZ BENSON TORRES LLP
William J. Blechman                                1633 Broadway
KENNY NACHWALTER, P.A.                             New York, New York 10019
1441 Brickell Avenue                               Tel: (212) 506-1700
Suite 1100                                         Fax: (212) 506-1800
Miami, Florida 33131                               skorpus@kasowitz.com
Tel: (305) 373-1000
Fax: (305) 372-1861                                /s/ Saul P. Morgenstern
wblechman@knpa.com                                 Saul P. Morgenstern
                                                   ARNOLD & PORTER KAYE SCHOLER LLP
                                                   250 W. 55th Street
Liaison Counsel for Direct Action Plaintiffs       New York, NY 10019
and Counsel for the Kroger Direct Action           Tel: (212) 836-8000
Plaintiffs                                         Fax: (212) 836-8689
                                                   saul.morgenstern@apks.com

                                                   Laura S. Shores
                                                   ARNOLD & PORTER KAYE SCHOLER LLP
                                                   601 Massachusetts Avenue
                                                   Washington, DC 20001
                                                   Tel: (202) 942-5000
                                                   Fax: (202) 942-5999
                                                   laura.shores@apks.com


                                                   /s/ Chul Pak
                                                   Chul Pak
                                                   WILSON SONSINI GOODRICH & ROSATI
                                                   Professional Corporation
                                                   1301 Avenue of the Americas, 40th Fl.
                                                   New York, NY 10019
                                                   Tel: (212) 999-5800
                                                   Fax: (212) 999-5899
                                                   cpak@wsgr.com

                                                   Defendants’ Liaison Counsel



                                               2
